Citation Nr: 1308650	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The instant matter was before the Board in February 2011, at which time the Board "reopened" a previously denied claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, and remanded the underlying service connection claim for further development and readjudication.  In August 2011, the agency of original jurisdiction denied the Veteran's claim via an August 2011 supplemental statement of the case and the matter was returned to the Board that same month.

In February 2013, the Board became aware that the appellant died during the pendency of his appeal.  (His death was on January 24, 2013.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the death of the appellant, his appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2012) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


